116 F.3d 826
William J.R. EMBREY, Appellant,v.Greg HERSHBERGER, Appellee.
No. 95-2906.
United States Court of Appeals,Eighth Circuit
June 6, 1997.

1
Appeal from the United States District Court for the Western District of Missouri.


2
Prior report: 106 F.3d 805.


3
Appellee's petition for rehearing with suggestion for rehearing en banc has been considered by the court and is granted.  The opinion and judgment of this court filed on January 31, 1997 are vacated.  The case is set for oral argument before the court en banc on Tuesday, September 9, 1997 in St. Louis, Missouri.